  Case: 2:19-cv-04183-EPD Doc #: 17 Filed: 04/21/20 Page: 1 of 4 PAGEID #: 1847




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


DOUGLAS BRYAN JEWETT,

               Plaintiff,
                                                        Civil Action 2:19-cv-4183

       v.                                               Chief Magistrate Judge Elizabeth P. Deavers


COMMISSIONER OF
SOCIAL SECURITY,

               Defendant.


                                    OPINION AND ORDER

       Plaintiff, Douglas Bryan Jewett, filed a Complaint on September 23, 2019, under 42

U.S.C. §§ 405(g) and 1383(c)(3) for review of a final decision of the Commissioner of Social

Security (“Commissioner”) denying his application for disability insurance benefits (“DIB”).

Plaintiff filed his application for benefits in October 2015, alleging that he has been disabled

since August 24, 2015. (R. at 12.) Plaintiff's application was denied initially and upon

reconsideration. (R. at 1, 9.) Administrative Law Judge Jeffrey Hartranft (“ALJ”) held a hearing

on March 9, 2018, at which Plaintiff, represented by counsel, appeared and testified, along with

Connie O’Brien-Heckler, a vocational expert. (R. at 30–57.) On July 19, 2018, the ALJ issued a

decision finding that Plaintiff was not disabled within the meaning of the Social Security Act.

(R. at 12–24.) On July 22, 2018, the Appeals Council denied Plaintiff’s request for review and

adopted the ALJ’s decision as the Commissioner’s final decision. (R. at 1–6.) Plaintiff then

timely commenced the instant action. (ECF No. 1.) On December 19, 2019, the Commissioner

filed a Motion to Remand. (ECF No. 14.) Plaintiff filed a Response in Partial Opposition on

                                                 1
  Case: 2:19-cv-04183-EPD Doc #: 17 Filed: 04/21/20 Page: 2 of 4 PAGEID #: 1848




December 27, 2019, asserting that the case should be remanded but requesting that the Court

instruct the Appeals Council to assign the case to a new ALJ and require a new hearing. (ECF

No. 15.) The Commissioner filed a Reply on January 7, 2020, maintaining that such an

instruction from this Court would be inconsistent with the applicable regulations and precedent

and, moreover, would constitute judicial overreach. (ECF No. 16.) For the reasons that follow,

the Commissioner’s Motion to Remand (ECF No. 14) is GRANTED.

       The Appointment Clause of the Constitution “lays out the permissible methods of

appointing ‘Officers of the United States,’ a class of government officials distinct from mere

employees.” Lucia v. S.E.C., 138 S. Ct. 2044, 2049 (2018) (citing U.S. Const. art. II, § 2, cl. 2).

In Lucia, the United States Supreme Court held that in order to cure an error under the

Appointment Clause, “another ALJ (or the [executive agency] itself) must hold the new hearing

to which [the claimant] is entitled.” 138 S. Ct. at 2055. The Social Security Administration

issued Social Security Ruling (“SSR”) 19-1p after the Lucia decision to set out the agency’s

policies when a claimant raises a challenge to the constitutionality of an ALJ’s appointment.

SSR 19-1p, 2019 WL 1324866 (S.S.A. Mar. 15, 2019). The Ruling provides that, where a

claimant has raised a timely Appointment Clause challenge at the administrative level, the

Appeals Council will, upon remand, “conduct a new and independent review of the claims file

and either remand the case to an ALJ other than the ALJ who issued the decision under review,

or issue its own new decision about the claim covering the period before the date of the ALJ’s

decision.” SSR 19-1p.

       Here, because Plaintiff raised a timely challenge under the Appointment Clause, the

Commissioner moves the Court to remand this matter pursuant to Sentence Four of 42 U.S.C. §

405(g) to the Appeals Council. (ECF No. 14.) Plaintiff agrees that the matter should be



                                                 2
   Case: 2:19-cv-04183-EPD Doc #: 17 Filed: 04/21/20 Page: 3 of 4 PAGEID #: 1849




remanded but opposes the Commissioner’s Motion in part because he maintains that the Court

should remand the matter directly to a new ALJ with an Order that Plaintiff be afforded a new

hearing before that ALJ. (ECF No. 15.)

       As the Commissioner points out, Plaintiff is effectively asking the Court to rule that the

Appeals Council must remand to an ALJ and may not issue a new decision itself. This reading

would effectively override SSR 19-1p. Indeed, the the plain language of SSR-19-1p specifically

provides that the Appeals Council may either remand the matter to a new ALJ or issue a decision

itself. See SSR 19-1p (directing that, upon remand, the Appeals Council will “either remand the

case to an ALJ other than the ALJ who issued the decision under review, or issue its own new

decision about the claim covering the period before the date of the ALJ’s decision”).

       Plaintiff asserts, without considerable analysis, that it would be unconstitutional for the

Appeals Council to issue its own decision without affording Plaintiff a new hearing. (ECF No.

15 at 4–5, citing 42 U.S.C. §405(b)(1).) Standing on this premise, Plaintiff urges this Court to

remand the matter directly to a new ALJ and mandate that the new ALJ hold a hearing. (Id.)

       At least two other district courts have considered and rejected Plaintiff’s interpretation of

Lucia and SSR 19-1p, finding that it would be judicial overreach and, moreover, inconsistent

with the Supreme Court’s decision in Lucia. The District Court for the Western District of Texas

rejected Plaintiff’s position as follows:

       Lucia itself supports the Commissioner’s position. In Lucia, the Supreme Court
       stated that the cure for the constitutional error of an improper appointment is
       remand so that a new ALJ or the executive agency (here the Social Security
       Administration) itself may hold a new hearing . . . . The Social Security
       Administration interpreted this directive as permitting either a new ALJ hearing or
       a decision by the Appeals Council, which is a branch of the Administration.
       Therefore, based on the parties’ agreement that Plaintiff timely challenged the
       appointment of the ALJ under Lucia and that remand is proper in this case, the
       Court should remand to the Appeals Council.



                                                 3
  Case: 2:19-cv-04183-EPD Doc #: 17 Filed: 04/21/20 Page: 4 of 4 PAGEID #: 1850




McKay v. Saul, No. SA-18-CV-01339-ESC, 2019 WL 2568744, at *2 (W.D. Tex. June 21, 2019

(emphasis in original; internal citations omitted); see also O’Dell v. Saul, No. 2:19-0054, 2019

WL 4685415, at *2 (M.D. Tenn. Sept. 9, 2019), report and recommendation adopted, No. 2:19-

CV-00054, 2019 WL 4673618 (M.D. Tenn. Sept. 25, 2019) (applying the court’s reasoning in

McKay and concluding that “remand to the Appeals Council in accordance with SSR 19-1p is

appropriate.”)

       This Court finds the reasoning in McKay and O’Dell persuasive and likewise concludes

here that remand to the Appeals Council under Sentence Four of 42 U.S.C. § 405(g) is

appropriate. Plaintiff’s assertion that it would be unconstitutional for the Appeals Council to

issue a decision itself without affording Plaintiff the opportunity for a new hearing is premature

as the Appeals Council may, under SSR 19-1p, assign the matter to a new ALJ and/or conduct a

new hearing. Accordingly, and as the McKay and O’Dell courts both noted, “[n]othing in this

opinion should be read as precluding Plaintiff from raising [his] argument that the Appeals

Council is prohibited from deciding the case itself on remand if the issue becomes ripe because

the Appeals Council chooses not to reassign a new ALJ to this case.” O’Dell, 2019 WL

4685415, at *2 (quoting McKay, 2019 WL 2568744, at *2).

       Accordingly, the Commissioner’s Motion (ECF No. 14) is GRANTED. This matter is

REMANDED to the Commissioner of Social Security for further proceedings consistent with

this Opinion pursuant to Sentence Four of 42 U.S.C. § 405(g). The Clerk is DIRECTED to

enter FINAL JUDGMENT in this action.

       IT IS SO ORDERED.


Date: April 21, 2020                      /s/ Elizabeth A. Preston Deavers_________
                                          ELIZABETH A. PRESTON DEAVERS
                                          CHIEF UNITED STATES MAGISTRATE JUDGE

                                                 4
